 Case 2:19-cv-01554-ODW-SS Document 35-6 Filed 06/12/19 Page 1 of 2 Page ID #:191




 1
 2

 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14   JANE DOE, as next friend for               NO. 2:19-cv-01554-ODW-SS
     “JESSY,” a minor, and “SOLOMON”,
15
16                         Plaintiffs,          DECLARATION OF JOHN A.
                                                KAWAI REGARDING
17   v.
                                                AUTHENTICATION OF
18   EDWARD CHARLES DINKFELD,                   PLAINTIFF DECLARATIONS
                                                IN SUPPORT OF OPPOSITION
19
                           Defendant.           TO DEFENDANT’S MOTION
20                                              TO DISMISS
21

22
23
24
25

                                                        CAROL L. HEPBURN, P.S.
                                                          ATTORNEYS AT LAW
                                                   200 FIRST AVENUE WEST, SUITE 550
          -1
                                                          SEATTLE, WA 98119
                                                 TEL: (206) 957-7272 / FAX: (206) 957-
                                                 7273
 Case 2:19-cv-01554-ODW-SS Document 35-6 Filed 06/12/19 Page 2 of 2 Page ID #:192




 1          JOHN A. KAWAI hereby declares the following to be true and correct
 2   under penalty of perjury of the laws of the State of California:
 3          1.    I am one of the attorneys representing the Plaintiffs “Jessy” and
 4   “Solomon” in this action (“Jessy” and “Solomon”, or “Plaintiffs”). I make this
 5   Declaration in support of their Opposition to Defendant’s Motion to Dismiss.
 6
 7          2.    Attached hereto as Exhibit 1 is a true and correct copy of the Amy,
 8
     Vicky, and Andy Child Pornography Victim Assistance Act of 2018, as retrieved
 9
10
     from congress.gov today.

11
                                                   CAROL L. HEPBURN, P.S.
12
13                                                 /s Carol L. Hepburn
14                                                 Carol L. Hepburn, Pro Hac Vice
                                                   200 First Avenue West, #550
15                                                 Seattle, WA 98119
16                                                 (206) 957-7272
                                                   (206) 957-7273 fax
17                                                 carol@hepburnlaw.net
18                                                 Attorney for Jessy and Solomon
19
20
21

22
23
24
25

                                                                CAROL L. HEPBURN, P.S.
                                                                  ATTORNEYS AT LAW
                                                           200 FIRST AVENUE WEST, SUITE 550
       -2
                                                                  SEATTLE, WA 98119
                                                         TEL: (206) 957-7272 / FAX: (206) 957-
                                                         7273
